[Cite as Treasurer of Cuyahoga Cty. v. Frankovic, 2020-Ohio-3894.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

TREASURER OF CUYAHOGA,                                :
COUNTY, OHIO,
                                                      :
                Plaintiff-Appellee,
                                                      :              No. 109037
                v.
                                                      :
CHRIS FRANKOVIC,
                                                      :
                Defendant-Appellant.


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: July 30, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-916572


                                           Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Hannah Singerman, Assistant Prosecuting
                Attorney, for appellee.

                Chris Frankovic, pro se.


MARY J. BOYLE, J.:

                  Defendant-appellant, Chris Frankovic, appeals from the trial court’s

judgment setting forth the decree of foreclosure on his property. He raises one

assignment of error for our review:
      The Common Pleas Court erred and abused its discretion in
      determining the decision “Other Lands-City.”

               Finding no merit to his appeal, we affirm.

I. Procedural History and Factual Background

               On April 6, 2018, plaintiff-appellee, Treasurer of Cuyahoga County,

(“county”), filed a complaint in foreclosure against Frankovic in the Cuyahoga

County Board of Revision (“BOR”), seeking to foreclose on Frankovic’s property due

to non-payment of real property taxes. The county alleged that Frankovic owed it

$1,343.94 for unpaid taxes plus other penalties and assessments. The county

attached a delinquent land certificate certifying the parcel as delinquent and a

preliminary judicial report showing that the County had a first lien on the property.

Frankovic did not file an answer to the complaint.

               The BOR scheduled a hearing on the matter for August 28, 2018. The

docket shows that a continuance was granted but does not state why. The county

asserts that Frankovic, who lives in Pittsburgh, called the BOR on the day of the

hearing and requested a continuance (there is no evidence of this in the record).1

               The BOR set the matter for a hearing on November 14, 2018. The

docket reflects that the BOR granted another continuance but does not state why.

The county again asserts that Frankovic telephoned the BOR on the day of the




      1Frankovic  filed an App.R. 9(A) appeal, so there are no transcripts of any hearings
in the record before us. The facts and background information come from the certified
docket and the pleadings. Where the facts cannot be verified in the record, we note it.
hearing and requested another continuance (there is no evidence of this in the

record). The BOR rescheduled the hearing for December 19, 2018.

              On December 18, 2018, an attorney filed a notice of appearance for

Frankovic and requested a continuance, which the BOR granted.             The BOR

rescheduled the hearing for April 17, 2019. The county asserts that a woman

appeared at the hearing saying that she was Frankovic’s mother and claiming that

she lived at the boarded-up property. The county further asserts that the BOR

ordered Frankovic to file evidence of occupancy. We note that there is no affidavit

or other evidence of the county’s assertions in the record. On April 18, 2019,

Frankovic’s attorney withdrew as counsel. The record reflects that the BOR granted

another continuance on April 18, 2019.

              On May 21, 2019, the county moved to transfer the case from the BOR

to the common pleas court pursuant to R.C. 323.691(A)(1), which the BOR granted

three days later and transferred the case. The county states that it did so “due to

alleged jurisdictional concerns despite the fact that appellant had not and has never

provided any actual proof of occupancy and appellant continues to live in

Pennsylvania.”

              On June 10, 2019, the county filed a notice of transfer of the tax

foreclosure proceeding in the common pleas court, with a copy of the original

complaint filed in the BOR, the docket from the BOR, the delinquent land certificate,

and a preliminary judicial report.
                In late June 2019, the county filed a “supplemental final judicial

report.” The county also filed a motion to set a hearing date to “determine the rights

of all parties in the action.” A magistrate granted the county’s motion and set a

hearing date for July 11, 2019. The magistrate’s order setting the hearing date

notified the parties that “failure to appear may result in dismissal of the claims or an

entry of judgment.”

                On July 11, 2019, the magistrate issued the following order:

      Case called for hearing. Counsel for plaintiff present. All others absent.
      The court has been contacted by phone and by mail by pro se defendant
      Chris Frankovic. The court reminds all parties that such
      communications are ex parte and inappropriate. Ms. Frankovic has
      indicated to the court that she is in a hospital in Pennsylvania.[2] In
      light of the above, the court will continue the hearing one time to
      7/25/19 at 11:15. Failure of plaintiff to appear may result in dismissal
      without prejudice. Failure of defendants to appear may result in the
      court rendering judgment. No more continuances will be allowed.

                The magistrate held the hearing on July 25, 2019. Frankovic did not

appear at the hearing despite being “duly served with summons.” The magistrate

issued a decision in favor of the county on July 26, 2019, finding that Frankovic was

delinquent on “taxes, assessments, penalties, interest and other charges” in the

amount of $1,343.94, court costs in the amount of $525, and any additional “taxes,

assessment, penalties and interest between the date of the delinquent land tax

certificate and the date of the confirmation of the Sheriff’s Sale.”




      2The   magistrate mistakenly referred to Frankovic as a female.
                On August 8, 2019, Frankovic filed a notice of objection, stating in its

entirety:

        I Chris Frankovic, object to the decision made by the magistrate * * * as
        I was unaware of the date of such hearing and therefore could not
        present my case. I was to be placed on a payment plan by the county
        treasurer, and I would request a breakdown of the charged amount of
        $1326.00 as I do not know what they are compromised [sic] of. I feel I
        should be able to present my case in a hearing.

                The magistrate withdrew his decision and found the objections to be

moot. The magistrate rescheduled the final hearing for August 29, 2019, noting that

it is Frankovic’s “responsibility to monitor this case and the court’s docket just like

any other party in any other case” and his “responsibility to be present in person and

on time for the hearing of 8/29/19.” The magistrate further ordered: “No party is

permitted to participate by phone. No continuances of this date will be allowed as

this is the 3rd time this case has been set for hearing.”

                On August 20, 2019, Frankovic filed a motion to continue the

August 29, 2019 hearing, stating that he had “to have emergency surgery, unless a

phone hearing can be held.” The trial court denied Frankovic’s motion the day he

filed it.

                The trial court held the hearing as scheduled, and Frankovic did not

appear. On September 9, 2019, the trial court issued a decree of foreclosure.

Frankovic again filed objections. The trial court denied Frankovic’s objections

because the degree of foreclosure was “an order of the court and not a magistrate’s
decision.” The court also struck Frankovic’s objections because they did not comply

with the Ohio Rules of Civil Procedure.

              Frankovic appeals from the decree of foreclosure, stating in his notice

of appeal:

      I Chris Frankovic, wish to appeal the decision on September 6, 2019 by
      [the trial court judge], of my case held on August 28, 2019 as I had to
      have emergency surgery. I had notified the court in advance and was
      denied a continuance. This decision is unfair and bias as I should be
      able to present my side of the case.

II. Law and Analysis

              In his sole assignment of error, Frankovic argues that “[t]he Common

Pleas Court erred and abused its discretion in determining the decision ‘Other

Lands-City.’” Although he phrases his assigned error this way, he does not raise any

issue relating to “Other Lands-City” in his argument.         Thus, in deciphering

Frankovic’s arguments, we look to his statement of facts and statement of argument.

              He asserts in his statement of facts that the trial court violated his

constitutional rights by “failing to continue the hearing to allow [him] to make an

appearance at the hearing.” He further states that the trial court “also failed to

enforce or allow the payment plan to proceed or commence that was previously

agreed to by the Treasurer of Cuyahoga County, Ohio.” In his “statement of

argument,” Frankovic maintains that the trial court should have allowed him to

appear by phone and that it erred because it should have allowed him to make

payments towards the delinquency.
                The decision to grant or deny a continuance rests with the sound

discretion of the trial court and will not be reversed absent an abuse of discretion.

State v. Character, 8th Dist. Cuyahoga No. 93765, 2010-Ohio-4128, ¶ 16. Abuse of

discretion has been described as a ruling that lacks a “‘sound reasoning process’” or

is a decision that is unreasonable, arbitrary, or unconscionable. State v. Torres, 8th

Dist. Cuyahoga No. 99596, 2013-Ohio-5030, ¶ 51, quoting AAAA Ents., Inc. v. River

Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 553 N.E.2d 597

(1990); Swanson v. Swanson, 8th Dist. Cuyahoga No. 90472, 2008-Ohio-4865,

¶ 11.

                Our review of a denial of a motion for a continuance requires us to

apply a balancing test — weighing the trial court’s interest in controlling its own

docket and the public’s interest in the prompt and efficient dispatch of justice versus

any potential prejudice to the moving party. Seget v. Seget, 8th Dist. Cuyahoga No.

83905, 2004-Ohio-6209, ¶ 10. In State v. Unger, 67 Ohio St.2d 65, 423 N.E.2d 1078

(1981), the Ohio Supreme Court articulated the following factors that a trial court

should consider in evaluating a motion for a continuance:

        [T]he length of the delay requested; whether other continuances have
        been requested and received; the inconvenience to litigants, witnesses,
        opposing counsel and the court; whether the requested delay is for
        legitimate reasons or whether it is dilatory, purposeful, or contrived;
        whether the [moving party] contributed to the circumstances which
        gives rise to the request for a continuance; and other relevant factors,
        depending on the unique facts of the each case.

Id. at 67-68.
              We find no merit to Frankovic’s argument that the trial court abused

its discretion when it denied his motion for a continuance. Frankovic filed the

motion at issue on August 20, 2019, nine days before the scheduled hearing. It was

the third continuance that he had filed in less than two months. He also had over a

year to appear before the BOR and never did so. Frankovic asserted in his motion

at issue that he could not appear because he had to have emergency surgery but said

that he could appear by phone. The trial court, however, had warned Frankovic that

it would not continue the matter for a third time and that he had to appear in person.

              We further note that Frankovic never filed an answer in the case or

asserted any defenses. And according to the record, the county taxes had not been

paid on the property since at least 2011.

              Based upon the record before us, we cannot find that the trial court

abused its discretion in denying Frankovic’s motion for continuance.

              Regarding Frankovic’s assertion that the county offered him a

payment plan that it later withdrew, there is nothing in the record to support this

claim.

              In his reply brief, Frankovic asserts that the county’s appellee brief

contains a number of factual discrepancies.          None of Frankovic’s asserted

discrepancies, however, appear in the record before us because Frankovic never filed

an answer or otherwise created a record below — despite having over one year and

four months to do so. The county moved to strike Frankovic’s reply brief, which we
deny as moot because there is nothing in Frankovic’s reply brief that this court can

consider.

              Accordingly, we overrule Frankovic’s sole assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

EILEEN T. GALLAGHER, A.J., and
RAYMOND C. HEADEN, J., CONCUR